—

NO BO NO KN NY KN NO KN Dre Oe Re Re Sl ll
ao NN UU FF WD NHN YK CO ODO BF ND OH FF WY NY YF S&S

oO SS NY DBD Ww FSF WH LP

Case 1:20-cv-11699-IT Document 1

Zygmunt Paul Choroszy Jr
217 Harvard circle
Newtonville MA 02460

(857) 234-8457

Plaintiff in Pro-Per

Zygmunt Paul Choroszy JR
Plaintiff
V.
Robert L. Wilkie
Secretary, |
US. Department of Veterans Affairs
(Veterans' Health administration)

Defendant.

 

 

Filed 09/24/20 Page 1 of 6
FILED.
IN CLERKS OFFICE.
MO20SEP 24 AMIS 33

§. DISTRICT COURT.
STRICT OF MASS...

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Civil Action No.
Date: September 23, 2029

| COMPLAINT
Unlawful Retaliation for prior protected EEO activity

INTRODUCTION

Plaintiff, Zygmunt P. Choroszy Jr. proceeding Pro Se, brings this action
pursuant to and after exhausting all remedies with the EEOC or
Commission), pursuant to 29 C.F.R. § 1614.403(a), from the Agency's
February 13, 2020, final Decision concerning his equal employment
opportunity (EEO) complaint alleging unlawful employment discrimination
in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §2000¢ et

 

 
—

mo NY NO NY NH WH HN HN KH KR Ke HR Fe Ke Be Se Re Re
Co “NS Nn b ad bo het oS oO oo ~] nN Wn aes ww N — 3S

Co oN A NH B® WwW bw

 

Case 1:20-cv-11699-IT Document 1 Filed 09/24/20 Page 2 of 6

. At the time of events giving rise to this complaint, Complainant was a former

Police Officer, GS7, at the Agency's West Roxbury VA Medical Center
(VAMC) facility in West Roxbury, Massachusetts. The Complainant in
February 2013 resigned from the VA Boston Healthcare system under good

~ terms. 7 .
. On March 15, 2019, Complainant filed a formal complaint alleging that the

Agency subjected him to unlawful Retaliation for prior protected EEO
activity when, on February 7, 2019, he was placed on a cautionary list of _
employees for a second time. This list was for employees who left the

~ Agency under negative terms, including conduct unbecoming. The

Complainant never left the V.A. under negative terms. This personnel action
taken against the Complainant was a Prohibited Personnel Practice in
violation of 5 U.S.C §7701 (C) (2) (B). :

. The Agency accepted the complaint and conducted an investigation which

revealed the following pertinent results. The Complainant was employed at
the Agency from January 19, 2010, to February 3, 2013. In March 2015,
Complainant's name was added to a "Cautionary List," for the first time,
which was a list of former employees allegedly and according to V.A. prior

testimony, was known only to the Human Resources Division of the VA

Boston Healthcare System and prospective Agency employers.

. On or about November 1, 2018, Complainant received a report of

investigation for an unrelated complaint indicating that he had been placed
on the "Cautionary List" for former employees. .

. On December 15, 2018, Complainant submitted a request under the Freedom
‘of Information Act for a copy of the "Cautionary List that the VA Boston

Healthcare Human Resources Employee/Labor Relations keeps on file
[which] documents former employees who left the facility under negative
terms including conduct unbecoming."

. On February 7, 2019, the Agency responded to Complainant's request and

provided a document indicating Complainant's name was on the Cautionary
List; however, this list provided to the Complainant was a different list than
the March 19, 2015 list and was dated January 9, 2019. This list was not the
same as the prior list dated March 19, 2015, provided by V.A. Human
Resources Specialist Spinney.

. On February 11, 2019, Complainant contacted an EEO Counselor regarding

the instant complaint. This contact was made within the forty-five (45) of the
effective date of the action February 7, 2019, pursuant to EEOC Regulation .
29 C.F.R. § 1614.105 (a) (1). After it investigated the complaint, the Agency

2

 
oo ee NH weno — WD HO

ww BW BN NY HN Bw HN wy we mw mw me
co DW A A BR Oo NUN SF SG Oo we KN DH BP wD NF OS

 

Case 1:20-cv-11699-IT Document 1 Filed 09/24/20 Page 3 of 6

provided Complainant with a copy of the report of investigation and notice of
right to request a hearing before an Equal Employment Opportunity
Commission (EEOC or Commission) Administrative Judge (A.J.).
8. The Complainant timely requested a hearing.
9. The Agency submitted a Motion to Dismiss. The A.J. subsequently issued'a
‘Decision and Order dismissing the complaint pursuant to 29 C.F.R. §
1614.107(a)(2) for untimely EEO Counselor contact. The Agency issued its
final order adopting the A.J.'s dismissal. The A.J. made an error by using the
wrong date and assuming both cautionary lists were the same. The instant
appeal followed.

JURISDICTION

10. This Court has jurisdiction over the subject matter of this civil action
pursuant to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16,

he Rehabilitation Act, 29 U.S.C. § 701 et seq. and the Age Discrimination in
Employment Act, 29 USC§ 621, et. seq.

VENUE

11. Venue is proper in this judicial district under 28 U.S.C. 3 1391(b 1) and 28
US.C. § 13 10)0) 42 U.S.C. Section 20000-5()(3) and 5 U.S.C. § 7703(b)(2),
as Plaintiff was formerly employed by the United States Department of Veterans
Affairs (D.V.A.) in the District of Massachusetts. The discrimination against the
Complainant also took place at the U.S. Department of Veterans Affairs in.
Brockton, MA, before, during, and at the time of his NON-Selection and his
illegal placement on the Cautionary/hit list, Plaintiff's employment records are
maintained by the D.V.A. in this judicial district, and decisions adverse to
Plaintiff's employment that are the subject of this civil action were made in this
judicial district.

 

PARTIES

. 12. Plaintiff, Zygmunt P Choroszy Jr., a Physically Disabled male who is 58-
. Yeats old, is a citizen of the United States and a resident of the State of

assachusetts. At all times relevant to this suit, he is a resident of
Massachusetts and was formerly employed by the D.V.A. at the West Roxbury |
MA campus.

13. Defendant Robert Wilkie is currently the Secretary of the Department of
Veterans Affairs of the United States. Mr. Wilkie is being sued here in his
official capacity only.

. STATEMENT OF FACTS |
14, Plaintiff Zygmunt P. Choroszy Jr., A schedule A disabled male, was a
former tenured career federal employee (Police Officer) with over three years of
service with D.V:A., at the time of events giving rise to this complaint,
Complainant previously served as a Police Officer, GS-7, at the Agency's,
Boston VA Healthcare System facility in Boston, Massachusetts. He applied for
reinstatement as a Police Officer, GS-0083-06, position listed under vacancy

3

 
0 oN KN NW FF W HP B

Ww NM NM NN NYDN HD De ee eat
eo aA A BF ON fF SF CH AAA KR wD YP SB SS

 

Case 1:20-cv-11699-IT Document 1 Filed 09/24/20 Page 4 of 6

announcement no. CAZW-1009179718-RWS (Vacancy) at the same facility.
On June 11, 2018, Complainant filed his second EEO complaint alleging that the
Agency discriminated against him on the bases of disability (diabetes and
musculoskeletal spine injury), age (57), and reprisal for prior protected EEO |
activity under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967, and Section 501 of the Rehabilitation Act of 1973
when, on’ March 8, 2018, he was notified that he was not selected for the
Vacancy. The Complainant left the Agency on February 2, 2013, under good
terms. The Complainant believed that the Police Chief (Chief) did not select the
Complainant because the Chief was aware of his age, disability, and prior EEO
activity. Complainant previously submitted documentation of his disability
through a Schedule A letter and a prior EEO mediation, that had led to a _
settlement in a preceding EEO case, where Complainant informed the Chief and
Assistant Chief of the extent of his disability. In April 2016, Complainant and
the Chief and Assistant Chief Gonsalves were two of the three individuals who
signed an EEO discrimination settlement agreement stemming from prior.
protected EEO activity, which was the end product of mediation of the previous
EO complaint that all three attended. | oo
The Complainant was informed via email that he met the Vacancy qualifications
for vacancy announcement no. CAZW-1009179718-RWS (Vacancy for Police

_ Officer). The Complainant received notice of referral for the Vacancy but was

not selected. The Complainant had previously served the VA Boston Healthcare
as a Police Officer with distinction and honor prior to applying for reinstatement
to a lower grade GS-06 Police Officer position, which is the subject of this
complaint. The Agency selected younger officers than the Complainant for the
three open police Officer positions, and these selectees were less qualified than
the Complainant. The Agency applied a more stringent review of the
Complainant's application package due to his age and disability status.

On January 9, 2019, the Human resources Division of the VA Boston Healthcare
system retaliated against the Complainant by placing the Complainant on a
second and subsequent cautionary list without his knowledge, which had the
effect of making the Complainant unemployable in violation of a previous EEO
settlement agreement between the Complainant and the V.A. and was a
Prohibited Personnel Practice in violation of 5 U.S.C §7701 (C) (2) (B).

COUNT ONE

Reprisal for Engaging in Protected Activities

LS. The foregoing paragraphs are realleged and incorporated by reference
erein.

16. The Defendant's conduct, as alleged above, constitutes Retaliation against
- the Plaintiff because he engaged in activities protected by Title VII and the
S

ADEA. The stated reasons for the Defendant's conduct were not the true reasons
but. instead were pretext to hide the Defendant's retaliatory animus. The
Complainant was also placed on a cautionary hit list without his knowledge

‘precluding him from employment with the V.A. B.HLS...

EXHAUSTION OF ADMINISTRATIVE REMEDIES

17. On or about February 11, 2019, the Plaintiff filed a timely Charge of
4

 
Oo Se IN DN A FSF WY LBP

Ny NO NY NY WN NH WN NV NOP Re RF FF Ke YF FOO ESPOllLREle
oo ~ N Nn fs we Nh — Oo oO. @ ~ aN AN - Ww tO — So

 

Case 1:20-cv-11699-IT Document 1 Filed 09/24/20. Page 5 of 6

Discrimination, and reprisal for prior protected EEO activity under Title VII of
the Civil Rights Act of 1964, Title VII, as amended, 42 U.S.C. § 2000¢ et seq.
(A true and accurate copy of EEOC decision appeal # 2020002938, is attached
hereto as Exhibit A) The Plaintiff has satisfied all statutory prerequisites for
filing this action.

18. On or about July 30, 2020, the Plaintiff received his Decision from the
O.F.O. and notice of Rights" letter from the EEOC for his Charge of
Discrimination.

19. The Plaintiff has filed this action under Title VII within ninety (90) days
after receipt of his "O.F.O. Decision.

20. Defendants' discriminatory conduct, in violation of Title VII, has caused the
Plaintiff to suffer a loss of pay, benefits, and prestige.

21. Defendants' actions have caused Plaintiff to suffer mental and emotional
distress, entitling him to compensatory damages pursuant to 42 U.S.C. § 1981a.

22. Defendants have engaged in discriminatory practices with malice and
reckless indifference to the Plaintiff's protected rights, thereby entitling him to
punitive damages pursuant to 42 U.S.C. § 1981a.
a PRAYER FORRELIEF
WHEREFORE, the Plaintiff requests that the Court award him:
A. That the Court order Defendants to reinstate Plaintiff's employment;
B. That the Court grant full front pay to the Plaintiff;
C. That the Court grant full back pay to the Plaintiff;

D. That the Court grant Plaintiff compensatory damages for the humiliation,
emotional distress, and other damages caused by Defendants’ conduct;

E. That the Court grant Plaintiff punitive damages for Defendants' malicious and
recklessly indifferent conduct; =

F.That the Court grant Plaintiff all employment benefits he would have enjoyed

had he not been discriminated and retaliated against;

G.That the Court grant Plaintiff expenses of litigation, including reasonable
attorneys' fees, pursuant to the Title VII, and/or 42 U.S.C. § 1988;

H.That the Court grant Plaintiff a jury trial;
I. That the Court grant Plaintiff all other relief the Court deems just and proper;
and That the Court grant temporary, preliminary, and permanent injunctive relief

rohibiting Defendants from engaging in further discriminatory conduct.
espectfully submitted this 11 day of August 2020.

JURY DEMAND

 
SN DN On FSF WO WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-11699-IT Document 1 Filed 09/24/20 Page 6 of 6

The Plaintiff requests trial by fury.
Respectfully suamitted this 23 day of September 2020.
I deglare And alty of perjury that the foregoing is true and correct.

   

 

Jr./ Pro Se

rv: l
Newtonville, MA 02460
northampi(@verizon.net
(857)234-8457

 
